Citation Nr: 9910103	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-23 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for osteomyelitis of the 
right thigh.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Edward Mazzochi


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
February 1969.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an August 1995 rating 
decision, in which the RO, in pertinent part, denied the 
veteran's claim of entitlement to service connection for 
osteomyelitis of the right thigh.  In the rating decision, 
the RO considered both the veteran's contentions that his 
osteomyelitis was due to Agent Orange exposure and also was 
due to aggravation in service.  The veteran filed an NOD in 
October 1995, and an SOC was issued by the RO in June 1996.  
A substantive appeal was filed by the veteran in August 1996, 
simultaneous to his appearance before a hearing officer at 
the VARO in New York.  The Board notes that the veteran 
originally claimed that his osteomyelitis was due to Agent 
Orange exposure.  However, during his August 1996 hearing on 
appeal, the veteran and his representative made clear that 
they were withdrawing any claim that the osteomyelitis was 
due to Agent Orange exposure, and instead were claiming 
solely that the disorder had been aggravated by service.  A 
supplemental statement of the case (SSOC) were issued in 
October 1996 and again in August 1998.  Therefore, the issue 
of Agent Orange exposure is not before the Board for 
appellate review.

The Board further notes that the August 1995 rating decision 
also denied the veteran's claim for service connection for a 
nodule of the right back area, claimed as secondary to Agent 
Orange exposure.  That issue was also included in the October 
1995 NOD, and June 1996 SOC.  No substantive appeal was filed 
as to that issue, however, and the issue was also withdrawn 
during the veteran's August 1996 personal hearing.  
Accordingly, that issue is also not before the Board.

Finally, it is noted that the veteran requested a hearing 
before a Member of the Board, which was scheduled for January 
7, 1999.  Notification of the scheduled hearing was sent to 
the veteran in a letter dated October 27, 1998.  The record 
indicates that the veteran subsequently withdrew his request 
for  the scheduled hearing and ask that his case be forwarded 
to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's claim has been obtained.

2.  There is clear and unmistakable evidence, as indicated by 
the veteran's service medical records as well as by his own 
medical history and contentions, that the veteran has 
osteomyelitis of the right thigh which pre-existed his active 
military service.

3.  The veteran's osteomyelitis preexisted active service, 
and he is currently diagnosed with chronic osteomyelitis of 
the right thigh; however, there is no competent medical 
evidence of record demonstrating that the disorder underwent 
any increase in severity (aggravation) during service.


CONCLUSION OF LAW

The veteran's osteomyelitis of the right thigh was neither 
incurred in nor aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 1154(b), 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service personnel records does 
reveal that he served in the Republic of Vietnam from 
approximately February 1968 to February 1969, with a military 
occupational specialty as a field radio mechanic.  It is also 
noted that the veteran is currently service connected for 
post-traumatic stress disorder (PTSD), with a 70 percent 
disability evaluation.  The veteran is also in receipt of a 
total disability rating based on individual unemployability.

A review of the veteran's service medical records reflects an 
induction medical examination in July 1967.  In a Report of 
Medical History, the veteran noted that he had broken his 
right thigh at age 13 and had a pin inserted, which was 
removed at age 14.  An associated Report of Medical 
Examination reported the veteran's bones as normal, and upon 
clinical evaluation, no abnormal findings or diagnoses were 
noted.  The veteran was subsequently found qualified for 
active service.  During the course of his active military 
service, the veteran's medical records do not reflect any 
complaints, findings, or diagnoses pertaining in any way to 
osteomyelitis of the right thigh.  In February 1969, the 
veteran underwent a medical examination for purposes of 
separating from service.  The veteran reported himself to be 
in excellent health.  He acknowledged a history of broken 
bones, referencing the broken thigh at age 13, but he denied 
any current bone pain or other problems.  Physical 
examination of the veteran resulted in entirely normal 
findings, and no complaints or diagnosis associated with 
osteomyelitis of the right thigh were noted.  

In August 1994, more than 25 years after his separation from 
service, the veteran filed his original claim seeking service 
connection for osteomyelitis of the right thigh.

In November 1994, the veteran submitted treatment records 
from what appears to be Richard Hogan, M.D., dated from June 
1971 to May 1994.  The earliest record from Dr. Hogan, dated 
in June 1971, noted that the veteran had surgery on an 
infected femur at the age of 14, but otherwise had been 
healthy for the past 23 years.  It was reported that he had 
no problems with his service entrance and separation 
examinations, and had also passed an employment physical 
without problem after service.  The veteran sought treatment 
because he had recently been diagnosed with hypertension on 
another employment physical.

Also submitted in November 1994 by the veteran, were 
Adirondack Orthopedic Physicians & Surgeons outpatient 
treatment records, dated from January 1981 to April 1994.  
The earliest treatment note, dated in January 1981, noted a 
history of the veteran undergoing an open reduction and 
internal fixation of a right femoral fracture at age 13, 
which led to a full blown osteomyelitis.  It was reported 
that the veteran's osteomyelitis had been asymptomatic for 20 
years.  However, the veteran reported noticing discomfort 
over the past several months and he was now seeking 
treatment.  Subsequent records dated in 1981 showed a low 
grade infection consistent with low grade osteomyelitis, 
treated with Keflex.  The veteran returned for treatment in 
1989, 1991, and 1994, and on each occasion it was noted that 
he was experiencing recurring symptomatic attacks for 
osteomyelitis.  It was noted that his attacks were well 
controlled with Keflex, but would reappear on discontinuation 
of Keflex.

In March 1995, the veteran underwent an Agent Orange medical 
examination for VA purposes.  The veteran reported that at 
age 13, he had fractured his right femur, which resulted in 
the insertion of a rod and pins into the femur bone.  When 
these were removed, the veteran noted, he developed an 
infection, which resulted in recurrent operative 
interventions to his right thigh.  The infectious problems 
subsided, the veteran further noted when he reached the age 
of 16.  It was reported that the right leg was fine until 
about 1980, when he had a reactivation of the osteomyelitis.  
It was also reported that there were almost annual 
recurrences since 1980 with treatment with Keflex.  On 
examination, the veteran's right thigh was noted to have 
multiple scars.  The examiner's impression included a history 
of fracture to right femur with rodding and postoperative 
complication of osteomyelitis.  Recurrence of osteomyelitis 
in 1980 with repetitive treatment almost annually for chronic 
osteomyelitis from 1980 to the present.  

In August 1996, the veteran, in addition to Edward Mazzochi 
of the Washington County Service Agency, testified before a 
hearing officer at the VARO in New York.  The majority of 
testimony offered pertained to the veteran's claim for PTSD.  
However, the veteran also testified that his leg had bothered 
him constantly in service, but he wasn't sure why.  He also 
indicated that he had treated any problem he experienced with 
respect to his right leg, through self-medication.  The 
veteran also noted that his osteomyelitis was currently being 
treated by a specialist, and that the doctor had labeled the 
disorder chronic.  A complete transcript of the testimony is 
of record.

In addition to his testimony, at his hearing, the veteran 
submitted additional evidence to be considered for his claim.  
This included a photograph of his leg, showing scarring.  
Also submitted was a statement from Dr. Hogan, dated in 
August 1996, in which it was noted that he had intermittently 
treated the veteran since 1971.  It was stated that the 
veteran had had several flare-ups of his osteomyelitis since 
the original occurrence of the disorder in 1960.  The dates 
of any flare-ups were not discussed.

The following month, September 1996, the veteran submitted a 
statement to the RO in which he reported that his 
osteomyelitis had flared-up during basic training.  In 
addition, the veteran reported the disorder had been 
symptomatic from 1969 to 1980, but that he had not sought 
medical treatment.  He indicated that since 1980, he had been 
under a doctor's care and on medication for the disorder.

In November 1996, the RO received a statement from the 
veteran's service representative, in which the service 
representative argued that the veteran's working and living 
conditions in Vietnam, i.e., combat duty and environmental 
conditions, had had a severe affect on the veteran's 
osteomyelitis.  

Thereafter, in November 1997, the veteran underwent a general 
medical examination for VA purposes.  The veteran reported 
that his osteomyelitis acted up usually about once a year, 
and that he had to take antibiotics for one week to ten days 
to combat the flare-ups.  On further examination, the 
examiner noted a number of scars on the veteran's right 
thigh.  The diagnosis included post status fracture of the 
right femur and recurrent osteomyelitis of the right thigh, 
1980 to present.  Numerous radiographic studies were also 
conducted in November and December 1997.

II.  Analysis

The veteran and his representative contend, in essence, that 
service connection is warranted for osteomyelitis of the 
right thigh, as it is claimed that the condition which pre-
existed service was aggravated in service.  More 
specifically, the veteran has contended that he served in 
combat conditions while in Vietnam.  He has contended that 
his leg was frequently painful while in Vietnam, and that he 
self-treated for the pain while in service, and continued to 
self-treat for the pain many years after service.  The 
veteran contends that he is currently diagnosed with chronic 
osteomyelitis.

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v Derwinski, 
1 Vet. App. 78 (1990).  This requirement has been reaffirmed 
by the United States Court of Appeals for the Federal Circuit 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously the United States Court of Veterans Appeals prior 
to March 1, 1999), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  
The United States Supreme Court recently declined to review 
the case.  Epps v. West, 118 S.Ct. 2348 (1998).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of: (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong. Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. 
App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet. App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in or aggravated during the veteran's period of 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

For purposes of adjudicating a claim of entitlement to 
service connection, claimants (including those who served 
during peacetime after December 1946) are presumed to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
enlistment examination reports are to be considered as 
"noted," and a history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a "notation" of such conditions.  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Court has further stated that "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted to the 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997). 

In reviewing the evidence before it, the Board finds that the 
veteran had a pre-service fracture of the right femur.  As 
the Court of Appeals for Veterans Claims recently held, the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Service medical records in this 
instance reveal that during his induction medical 
examination, the veteran reported having suffered a fracture 
of the right femur when he was 13-years old.  Numerous 
subsequent post-service medical records also note the 
veteran's reported history of a right femur fracture and 
onset of osteomyelitis prior to service.  These records 
together constitute clear and unmistakable evidence which 
rebuts the presumption of soundness and establishes that the 
veteran did have a preexisting condition of osteomyelitis 
prior to his service.  

In light of the conclusion that the presumption of soundness 
is rebutted, the next question becomes whether the veteran's 
osteomyelitis of the right thigh worsened during service.  
While the veteran has contended that he suffered from 
osteomyelitis during basic training or during his service in 
Vietnam, service medical records do not reflect treatment for 
a worsening or aggravation of the disorder at any time while 
the veteran was on active duty.  In fact, the Board notes 
that the veteran's service medical records specifically rebut 
the veteran's contentions that he was experiencing leg pain 
in service, as he reported himself to be in excellent health 
at the time of his separation examination and had no 
complaints.  Furthermore, post-service medical records 
demonstrate that the veteran underwent an employment physical 
shortly after service, at which he had no complaints 
regarding osteomyelitis and he was treated by Dr. Hogan in 
1971, again with no complaints regarding osteomyelitis.  The 
earliest post-service medical evidence of treatment for 
osteomyelitis was in 1981, at which time the veteran gave a 
history of having been asymptomatic for 20 years until 
experiencing symptoms in 1980.  Thus, the Board concludes 
that both service medical records and post-service medical 
records rebut the veteran's contentions that he experienced 
any aggravation of his disorder during service.  Therefore, 
under the circumstances described above, the Board concludes, 
based on all the evidence associated with the claims file 
pertaining to the disability prior to, during and subsequent 
to service, that the veteran's pre-service injury, 
osteomyelitis of the right femur, did not undergo an increase 
in severity during service.

In making this finding, the Board has taken into account the 
contentions of the veteran that he experienced combat 
conditions while serving in Vietnam and that his leg was 
frequently painful but he self-treated.  In this regard, the 
Board has considered the application of 38 U.S.C.A. § 1154(b) 
upon the veteran's claim, which provides that in the case of 
any veteran who engaged in combat with the enemy in active 
service with the military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.

However, § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  The veteran must still establish that his 
claim is well-grounded by medical evidence tending to show a 
current disability and a nexus between that disability and 
those service events.  See Libertine v. Brown, 9 Vet. 
App. 521, 522-23 (1996); See also Gregory v. Brown, 8 Vet. 
App. 563, 567 (1996).

The Board notes, that even with the application of 
38 U.S.C.A. § 1154(b), the veteran must still meet his 
evidentiary burden with respect to service connection.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  In 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996), the Court 
recognized that, while § 1154(b) relaxed the evidentiary 
requirement as to the evidence needed to render a claim well 
grounded, there is essentially no relaxation as to the 
question of nexus to service, which requires competent 
medical evidence.  The Board also has an obligation to 
"record in full" its reasons for granting or denying service 
connection.  Caluza v. Brown, 7 Vet. App. 498, 509-510 
(1995).

The Board accepts that the veteran is competent to testify 
that he experienced leg pain in service and the Board accepts 
that the veteran may have experienced leg pain while serving 
in a combat environment in Vietnam.  Nonetheless, the veteran 
lacks the medical expertise to enter an opinion regarding a 
causal relationship between his present osteomyelitis and any 
claimed aggravation of the disorder in service.  His 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993); See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93, (1993).

In summation, no competent medical evidence has been 
presented linking the veteran's current condition to active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.  In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu, supra.  
See also Carbino v. Gober, 10 Vet. App. 507, 510 (1997).

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of it, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet. App. 14 (1993); Grivois v. Brown, 5 Vet. 
App. 136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claim for service 
connection for osteomyelitis of the right thigh, claimed as 
aggravated by service, must be denied.  See Epps v. Gober, 
supra.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
The veteran has not informed VA of the existence of any 
available evidence that would render his claim well grounded.  
He has not contended that any further relevant records exist.  
The Board therefore finds that no further action is warranted 
relative to the development of the appellant's claim, based 
upon the information currently of record.  Hence, the Board 
concludes that there are no additional pertinent records of 
treatment which are not in the claims folder and would be 
available.  See Counts v. Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the Department has not 
reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.


ORDER

Service connection for osteomyelitis of the right thigh is 
denied, as the claim is not well-grounded.


		
	BRIAN W. LEMOINE
	Acting Member, Board of Veterans' Appeals



 

